Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note	
	Examiner initially called Applicant on Jan 15, 2021 and told him to incorporate limitations of claims 6 & 7 to all independent claims and correct few potential 112f issues and eventual 112b rejections issues to move closer to allowance. The Applicant emailed proposed amendment on Jan 20, 2021. After reviewing the proposed amendment Examiner called the Applicant on Jan 27 and pointed out issues with the proposed amendment and asked the Applicant to further amend claim 21 by incorporating claims 22 & 27 and cancel claim 33. The Applicant agreed and subsequently sent another email  on Jan 29, 2021, with revised amendment as suggested by the Examiner. Later on Feb 05, 2021, the Applicant authorized Examiner (over email and also over phone) to do correction to claim 21 (clearly integrating limitations of claim 22), cancel clam 3 and also do minor correction to claim 28. Please see attached Interview Summary for details. The case with latest proposed amendment is in condition of allowance
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
LISTING OF CLAIMS

1.	(Currently Amended) A system for storage and management of confidential information, the system comprising: 
a plurality of electronic devices, wherein each electronic device is configured to store confidential information and execute a service request using the confidential information stored therein, wherein each electronic device includes a first hardware connector; 
a controller configured to provide power supply to an electronic device of the plurality of electronic devices, which is connected to the controller, and communicate [[a ]]the service request from a specific user to an electronic device of the plurality of electronic devices, in a connected state, that is associated with the specific user, 
wherein the controller includes at least one sub-controller that includes at least one second hardware connector, a power bus, and a data bus, wherein:
	each of the at least one second hardware connector is configured to engage with the first hardware connector of an electronic device of the plurality of electronic devices to connect the electronic device to the power bus and the data bus;
the power bus includes a power central control unit (CCU) which is configured to, in response to a first power regulation request received from a specific user associated with the electronic device, to power up the electronic device in the connected state, or a second power regulation request received from the specific user to power down the electronic device in the connected state;
	wherein the power bus further includes a plurality of slave microcontroller units (MCUs) and a plurality of electronic power switches (EPSs), wherein each slave MCU is communicably coupled between the CCU of the power bus and a subset of the plurality of EPSs, and wherein each EPS is associated with an electronic device of the plurality of electronic devices, and wherein the CCU of the power bus is further configured to transfer the first power regulation request received from the specific user to a corresponding slave MCU to activate a corresponding EPS so as to power up the electronic device associates with the specific user, or transfer the second power regulation request received from the specific user to the corresponding slave MCU to deactivate the corresponding EPS so as to power down the electronic device; and
	wherein the data bus includes a data CCU which is configured to: 
	transfer the service request, received from the specific user, to the associated electronic device in the connected state; and
a hardware enclosure configured to house the plurality of electronic devices and the controller. 
2.	(Currently Amended) The system according to claim 1, further comprising:
a hardware connection actuator configured to connect any one of the plurality of electronic devices, which is associated with a specific user, to the controller to attain a connected state in response to a connect request from the specific user and further configured to disconnect the electronic device from the controller to attain a disconnected state in response to a disconnect request from the specific user.
3.	(Cancelled) 


4.	(Currently Amended) The system according to claim 1, wherein each electronic device comprises a first hardware connector, a secure element (SE), and a microcontroller unit (MCU), and wherein: 
the first hardware connector is configured to engage with the controller;
the SE is configured to store the confidential information; and
the MCU is configured to execute a service request using the confidential information stored in the SE.
5.	(Currently Amended) The system according to claim 4, wherein the confidential information includes a cryptographic key, and wherein the MCU of each electronic device is further configured to: 
generate and store at least one cryptographic key pair for a specific user associated with the electronic device using SE, 
sign a blockchain transaction using the stored cryptographic key,
authenticate the service request received from the controller by verifying a digital signature included in the service request, 
generate a tree of cryptographic key pairs from a seed key stored [[in ]]by the electronic device, and/or
receive a third party[[’s]] digital signature from the associated specific user to authorize the third party to make a service request to the electronic device; and 
execute the service request
6.	(Cancelled) 



7.	(Cancelled) 


8.	(Currently Amended) The system according to claim [[6]]1, 
wherein the data bus further includes a plurality of Universal Asynchronous Receiver/Transmitter interfaces (UARTs), wherein each UART is communicably coupled between the CCU of the data bus and a subset of the plurality of electronic devices, and
wherein the CCU is further configured to transfer a service request from a specific user to an associated electronic device through a corresponding UART.
9.	(Currently Amended) The system according to claim 8, wherein the controller includes a plurality of sub-controllers, wherein the controller further includes at least one power bus Ethernet switch and at least one data bus Ethernet switch, wherein each power bus Ethernet switch is connected to power buses of a subset of the sub-controllers, and wherein each data bus Ethernet switch is connected to data buses of a subset of the sub-controllers. 
10.	(Currently Amended) The system according to claim 1, wherein the hardware enclosure includes a base, a roof, and an outer wall connecting between the base and the roof, and
wherein the outer wall includes two parts of rigid material which are hingedly coupled to each other on one side and detachably securable to each other on the other side. 
11.	(Currently Amended) The system according to claim 10, wherein the hardware enclosure includes a metal cage interposed between the outer wall, the plurality of electronic devices, and the controller. 
12.	(Currently Amended) The system according to claim 10, wherein the hardware enclosure further includes an internal frame, and wherein the controller is mounted on the internal frame.

13.	(Currently Amended) The system according to claim 12, wherein the internal frame includes a left part, a right part and a fixed column, and wherein both the left part and the right part are hingedly coupled to the fixed column.  
14.	(Currently Amended) The system according to claim 2, wherein the hardware connection actuator includes a CCU and at least one mechanical actuator,
wherein the CCU is configured to receive the connect request or the disconnect request from the specific user, and 
control one of the at least one mechanical actuator to actuate the electronic device associated with the specific user so as to toggle the electronic device from the connected state to the disconnected state or vice versa.
15.	(Currently Amended) The system according to claim 14, wherein the hardware connection actuator further includes a positioning unit, and wherein the CCU is further configured to control the positioning unit to dispose the one of the at least one mechanical actuator in a predetermined spatial relationship with the electronic device associated with the specific user.
16.	(Original) The system according to claim 15, wherein the positioning unit includes: 
a main body movably coupled to a plurality of fixed guide rails, wherein the at least one mechanical actuator is mounted on the main body; and
a motor configured to control movement of the main body along the guide rails.
17.	(Currently Amended) The system according to claim 15, wherein the positioning unit includes: 
	a main body movably coupled to a plurality of fixed guide rails,  
a carriage movably mounted on a track on the main body, wherein the at least one mechanical actuator is mounted on the carriage, and 
at least one motor configured to control movement of the main body along the guide rails and movement of the carriage along the track.
18.	(Currently Amended) The system according to claim 1, wherein the controller is further configured to perform one or more of:
	communicating an output of the service request from the electronic device in a connected state to the associated specific user, or 
	communicating the output to a communication platform, wherein the communication platform
19.	(Currently Amended) The system according to claim 1, further comprising an application, wherein the application is one or more of: a web application or a mobile application, wherein the applicationcontroller through a communication platform which is communicably coupled between the controller and the 
20.	(Currently Amended) The system according to claim 19, wherein the communication platform is further configured to perform one or more of: 
	authenticating the specific user, 
	communicating a status report request to the controller, [[and ]]
	communicating a status report, controller, of any one of the plurality of electronic devices to an associated specific user or an authorized administrator, 
	receiving an output of the service request from the controller and broadcast the received output to one or more than one predetermined address.
21.	(Currently Amended) A method for confidential information management, the method comprising:
providing, by a controller, power supply to an electronic device of a plurality of electronic devices, wherein the electronic device is associated with a specific user and includes a first hardware connector, the controller including at least one sub-controller, wherein each sub-controller includes at least one second hardware connector, a power bus, and a data bus, wherein the first hardware connector of the electronic device is engaged with the second hardware connector of the controller to connect the electronic device to the power bus and the data bus,
	wherein the power bus includes a CCU, a plurality of slave MCU and a plurality of EPS, wherein each slave MCU is communicably coupled between the CCU of the power bus and a subset of the plurality of EPSs, and wherein each EPS is associated with an electronic device of the plurality of electronic devices, and
wherein providing the power supply comprises:
	powering up, by the controller, the electronic device in a connected state in response to a first power regulation request, received from the specific user, to power up the electronic device, wherein powering up the electronic device comprises transferring, by a CCU of the power bus, the first power regulation request, from the specific user, to power up the electronic device to a corresponding slave MCU to activate a corresponding EPS, thereby powering up the electronic device;
transferring, by the controller, a service request from the specific user to the electronic device;[[ and]]
executing, by the electronic device, the received service request using confidential information stored therein; and
powering down, by the controller, the electronic device in the connected state in response to a power regulation request, received from the specific user, to power down the electronic device, wherein powering down the electronic device comprises transferring, by a CCU of the power bus, the second power regulation request, from the specific user, to power down the electronic device to a corresponding slave MCU to deactivate a corresponding EPS, thereby powering down the electronic device.
before providing power supply to the electronic device, connecting, by a hardware connection actuator, the electronic device to the controller by engaging the first hardware connector of the electronic device with the second hardware connector of the controller  the connected state in response to a connect request from the specific user; and
after executing the received service request, disconnecting, by the hardware connection actuator, the electronic device from the controller by disengaging the first hardware connector of the electronic device with the second hardware connector of the controllera disconnected state in response to a disconnect request from the specific user. 
22

23.	(Cancelled) 

24.	(Cancelled) 

25.	(Cancelled) 




26.	(Currently Amended) The method according to claim 21, and
wherein the step of transferring a service request received from the specific user to the electronic device, comprises:
transferring, by the CCU of the data bus, a service request received from the specific user to the electronic device through a corresponding UART.
27.	(Cancelled)



28.	(Currently Amended) The method according to claim [[22]] 21, wherein the hardware connection actuator includes a positioning unit, a mechanical actuator attached to the positioning unit, and a CCU, 
wherein controller further comprises:
receiving, by the CCU, a connect request from the specific user,
controlling, by the CCU, the positioning unit to dispose the mechanical actuator in a predetermined spatial relationship with the electronic device, and
controlling, by the CCU, the mechanical actuator to actuate the electronic device to engage the first hardware connector of the electronic device with the second hardware connector of the controller;
wherein controller comprises:
receiving, by the CCU, the disconnect request from the specific user;
controlling, by the CCU, the positioning unit to dispose the mechanical actuator in a predetermined spatial relationship with the electronic device; and
controlling, by the CCU, the mechanical actuator to actuate the electronic device to disengage the first hardware connector of the electronic device with the second hardware connector of the controller.
29.	(Currently Amended) The method according to claim 21, wherein the step of executing the service request comprises:
generating and storing, by the electronic device, at least one cryptographic key pair for the specific user using SE; 
signing, by the electronic device, a blockchain transaction using the stored cryptographic key;
authenticating, by the electronic device, a service request received from the controller by verifying a digital signature included in the service request; 
generating, by the electronic device, a tree of cryptographic key pairs from a seed key stored in the electronic device; or
receiving, by the electronic device, a third party’s digital signature from the specific user to authorize the third party to make a service request to the electronic device, and executing the service request from the third party.
30.	(Currently Amended) The method according to claim 21, further comprising: communicating, by the controller, an output of the service request to the specific user.
31.	(Currently Amended) The method according to claim 21, further comprising:
providing an application, wherein the application is one or more of: a web application or a mobile application, and wherein the applicationcontroller through a communication platform which is communicably coupled between the controller and the web application or the mobile application. 
32.	(Currently Amended) The method according to claim 31, further comprising:
performing one or both of:
		authenticating, by the communication platform, the specific user; or
communicating, by the communication platform, a status report request to the controller; and 
communicating, by the communication platform:[[, ]]
a status report of the electronic device received from the controller to the specific user, or 
a status report of one or more than one electronic device received from the controller to an authorized administrator.
33.	(Cancelled) 




Allowable Subject Matter
Claims 1-2, 4-5, 8=21, 26, and 28-32  are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although the prior art of record teaches (such as, Chung (US 20190042765) wherein each electronic device is configured to store confidential information and execute a service request using the confidential information stored therein, wherein each electronic device includes a first hardware connector; communicate the service request from a specific user to an electronic device of the plurality of electronic devices, in a connected state, which that is associated with the specific user; none of the prior art, alone or in combination teaches wherein the power bus further includes a plurality of slave microcontroller units (MCUs) and a plurality of electronic power switches (EPSs), wherein each slave MCU is communicably coupled between the CCU of the power bus and a subset of the plurality of EPSs, and wherein each EPS is associated with an electronic device of the plurality of electronic devices, and wherein the CCU of the power bus is further configured to transfer the first power regulation request received from the specific user to a corresponding slave MCU to activate a corresponding EPS so as to power up the electronic device associates with the specific user, or transfer the second power regulation request received from the specific user to the corresponding slave MCU to deactivate the corresponding EPS so as to power down the electronic device; in view of other limitations of claim 1.
Regarding claim 21, although the prior art of record teaches (such as, Chung (US 20190042765) transferring, by the controller, a service request from the specific user to the electronic device; executing, by the electronic device, the received service request using confidential information stored therein; none of the prior art, alone or in combination teaches wherein the power bus includes a CCU, a plurality of slave MCU and a plurality of EPS, wherein each slave MCU is communicably coupled between the CCU of the power bus and a subset of the plurality of EPSs, and wherein each EPS is associated with an electronic device of the plurality of electronic devices, powering down, by the controller, the electronic device in the connected state in response to a power regulation request, received from the specific user, to power down the electronic device, wherein powering down the electronic device comprises transferring, by a CCU of the power bus, the second power regulation request, from the specific user, to power down the electronic device to a corresponding slave MCU to deactivate a corresponding EPS, thereby powering down the electronic device. before providing power supply to the electronic device, connecting, by a hardware connection actuator, the electronic device to the controller by engaging the first hardware connector of the electronic device with the second hardware connector of the controller to attain the connected state in response to a connect request from the specific user; and after executing the received service request, disconnecting, by the hardware connection actuator, the electronic device from the controller by disengaging the first hardware connector of the electronic device with the second hardware connector of the controller to attain a disconnected state in response to a disconnect request from the specific user; in view of other limitations of claim 21. 
	The closest prior art (patent publications) made of records are: 
 Chung (US20190042765) teaches a security device that includes a secure processor, a mail box, a cryptographic intellectual property (IP), a secure direct memory access (DMA) circuit, and an internal memory. The secure processor provides an isolated execution environment. The mail box transfers a request from a CPU to the secure processor. The cryptographic IP performs one or more secure operations, including a signature certification operation, an encryption/decryption operation, and an integrity verification operation, on secure data within the isolated execution environment and without intervention of the CPU. The secure DMA circuit controls the one or more secure operations within the isolated execution environment, wherein only the secure processor is configured to control the secure DMA circuit. The internal memory stores the secure data on which the one or more secure operations are performed. The cryptographic IP includes a DMA circuit configured to control data access to an external storage. 
Asokan (US20060259790) teaches an internal but not integrated security token is provided for a device which includes a first integrated circuitry including a secure processor. The security token is provided by a second integrated circuitry separate from the first circuitry. The second integrated circuitry includes a secure non-volatile storage. The secure processor communicates information to the second circuitry in a secure manner for the secure information to be securely stored in the secure non-volatile storage, and the second integrated circuitry communicates information stored in its secure non-volatile storage to the secure processor in a secure manner. Communications is secured by means of cryptography. The first integrated circuitry and the second integrated circuitry are internal parts of the device. An initialization method for distributing a secure key to be shared between the circuitries and to be used in cryptography is also disclosed. 
 Aschauer (US20190044696) discloses a method for achieving a security function for a security control device for controlling a device or an installation, including: a) providing at least one first partial secret that is stored in a basic control device, b) providing at least one second partial secret that is stored in a security module, c) combining the at least one first and second partial secret to form an overall secret, required to achieve the security function, within the time period in which the basic control device interacts with the security module via the first and second coupling interfaces, and d) disguising the combined overall secret outside the time period.
 Fahrny (US20130046990) teaches systems and methods are described that relate to authentication and/or binding of multiple devices with varying security profiles. In one aspect, a first device with a higher security profile may vouch for the authenticity of a second device with a lower security profile when the second device requests access for content from a content provider. The vouching process may be implemented by allowing the first device to overlay its digital signature on a registration request that has been signed and transmitted by the second device. The second device with the lower security profile may access content from the content provider or source for a predetermined time period, even when the second device does not access content through the first device. 
 Lu (US 8122172). Lu’s invention discloses a portable information security device in the security field. In order to solve the problem that the USB Key transfers data at low speed and may occupy more CPU resources with USB master/slave protocol, and to meet the demand on development of the next generation of interface technology, the invention provides a portable security device, based on serial ATA protocol, comprising an eSATA interface unit, a memory unit, a privilege management unit, an algorithm unit and a control unit. 
 Rooyakkers (US20170147807) teaches an image capture device for a secure industrial control system is disclosed. In an embodiment, the image capture device includes: an image sensor; a signal processor coupled to the image sensor; and a controller for managing the signal processor and transmitting data associated with processed image signals to at least one of an input/output module or a communications/control module via a communications interface that couples the controller to the at least one of the input/output module or the communications/control module, wherein the controller is configured to establish an encrypted tunnel between the controller and the at least one of the input/output module or the communications/control module based upon at least one respective security credential of the image capture device and at least one respective security credential of the at least one of the input/output module or the communications/control module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497